Citation Nr: 1140492	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  05-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a penile rash, claimed as tinea cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1977.  In addition, he had approximately two years and seven months of prior active service. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and is associated with the claims file.

This case was previously before the Board and was remanded to the RO via the Appeals Management Center (AMC) for additional evidentiary development in December 2007.

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and benign skin growths.  During the pendency of the appeal, the AMC, in a December 2009 rating decision, granted service connection for tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss and benign growth of the skin, each evaluated as noncompensably disabling.  The Veteran did not file notice of disagreement as to that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)(where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).  Therefore, these issues are not currently in appellate status, and accordingly they will not be addressed in this decision.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a penile rash had its onset in service. 
CONCLUSION OF LAW

A penile rash was incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the matter on appeal to the full extent sought, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran is seeking service connection for a penile rash, claimed as tinea cruris affecting his groin area.  He asserts he has suffered from this condition continuously since service.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Review of the Veteran's service treatment records (STRs) shows that he was evaluated in November 1970 for a sore on the penis.  Physical examination revealed a chancre on the penis and a negative dark-field test.  The Veteran was advised to keep the area clean.  No diagnosis was provided.  The Veteran's skin was evaluated as normal on separation examination in July 1977.  

Post-service medical evidence shows that in March 2005 the Veteran was seen by VA for complaint of "penile chancre" first in 1970.  He reported burning in the groin area and several bumps.  He indicated that the condition improved with shaving his pubic hair, Neosporin, and "HC cream."  He denied having any lesions that day.  No pertinent finding was reported on examination of the skin.  The impression was penile rash.  

During his August 2007 personal hearing, the Veteran testified that since his discharge from service he had alleviated itching caused by lesions and a rash on his pubic area with over-the-counter medications.  See Hearing Transcript, page 9.  He stated that he had self-treated at least once a month since the 1970s.  Id.  

The Veteran was afforded a VA examination in November 2009.  At that time, he reported that he was given a diagnosis of tinea cruris by a non-medical staff member when he mentioned to him that he had a recurrent, itchy, red rash in the genital and inguinal area.  He indicated that in 1970 he had a tender sore on his penis and was told to "keep it clean."  He did not receive any treatment.  He stated that since that time he had had recurrent painful, itchy, red rash in the groin area for three weeks per month during the three summer months every year.  At other times, he also has a recurrent similar rash occurring maybe two days a month.  He has been self-treating with over-the-counter antifungal topical cream with improvement of his symptoms.  He stated that when it is present he has to wear boxer shorts and shave his private parts.  

Physical examination revealed no evidence of tinea cruris or any skin changes or lesion affecting the groin or genital area.  The examiner concluded that there was no evidence of tinea cruris or any other skin condition present on that examination.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In the present case, a penile rash is a condition observable and identifiable by lay people.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Therefore, despite the fact that the November 2009 VA examination did not find any evidence of tinea cruris or any other skin condition affecting the groin area, the Veteran is competent to provide evidence on that issue.  His statements regarding having a rash in his groin area is credible.  In this regard, the Board notes that the Veteran indicated that the rash is present mainly during the summer months and that the VA examination was conducted during the winter, which may explain why no findings were reported at that time.  The fact remains that the STRs confirm that the Veteran was seen for complaint of a sore on his penis in service and that he has credibly reported self-treating a rash on his groin ever since, indicating that this condition has been chronic.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a penile rash, claimed as tinea cruris, was incurred in service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010).


ORDER

Service connection for a penile rash, claimed as tinea cruris, is granted.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


